Proceeding pursuant to CPLR article 78 to annul a determination of the Planning Commission of the Village of Scarsdale requiring petitioner to provide, inter alla, a 130-foot front yard set back and a 40-foot side yard with respect to petitioner’s proposed expansion of its existing Temple and disapproving petitioner’s site plan for failure to conform to such requirements. Determination annulled, with costs, and respondents directed to approve petitioner’s application and site plan. In our opinion, the zoning ordinance as amended, though not invalid on its face (see, Matter of Westchester Reform Temple v. Griffin, 29 A D 2d 672), has been applied in a manner so arbitrary and unreasonable under the circumstances of this case as to result in an invasion of property rights and an interference with the free exercise of religious worship (Matter of Diocese of Rochester v. Planning Bd., 1 N Y 2d 508, 521; Matter of Community Synagogue V. Bates, 1 N Y 2d 445, 458). The restrictions imposed on petitioner’s proposed expansion bear no substantial relation to the promotion of the public health, safety, morals or general welfare of the community and must be annulled (Matter of Diocese of Rochester v. Planning Bd., supra, p. 526). Brennan, Acting P. J., Hopkins and Munder, JJ., concur. Rabin and Benjamin, JJ., concur in result and on the ground that in their view the zoning ordinance amendments in question are unconstitutional, as concluded in the dissenting opinion by Benjamin, J., in Matter of Westchester Reform Temple v. Griffin (29 A D 2d 672).